                 4:19-cv-01818-SAL                Date Filed 01/07/21        Entry Number 55             Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Derrick Powell
                                                                       )
                            Plaintiff
                                                                       )
                           v.                                                Civil Action No.       4:19-cv-1818-SAL
                                                                       )
    Lt. Travis Pressley, Sgt. Tommy Robertson,
                                                                       )
     Ofc. Kevin Harley and Ofc. Tracey Howard
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed without prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Sherri A. Lydon, United States District Judge who adopts the Report and
Recommendation of the Honorable Thomas E. Robinson, United States Magistrate Judge.

                                                                           ROBIN L. BLUME
Date: January 7, 2021                                                      CLERK OF COURT


                                                                                     s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
